Citation Nr: 0202096	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  99-22 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to September 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware that denied service connection for a 
bilateral shoulder disorder, a right knee disorder, bilateral 
hearing loss, and impaired vision.  The RO received a 
statement in November 1999 in which the veteran withdrew his 
appeals regarding bilateral hearing loss and impaired vision.  
As a result, the only issues that are currently before the 
Board are entitlement to service connection for a bilateral 
shoulder disorder and a right knee disorder. 


FINDINGS OF FACT

1.  There is no evidence linking complaints of left shoulder 
pain in service to any present shoulder disorder.

2.  There is no evidence linking complaints of right shoulder 
pain in service to his current right shoulder disorder.

3.  There is no evidence of a chronic right knee disorder in 
service or subsequent to service.


CONCLUSION OF LAW

1.  The veteran does not have a bilateral shoulder disorder 
due to a disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, (2001).

2.  The veteran does not have a right knee disorder due to a 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in August 2001 the RO notified the 
veteran of its duty to him under the VCAA and informed him of 
what additional evidence was needed in support of his claims.  
The RO also considered the issues under the VCAA in a 
November 2001 rating decision and again denied the veteran's 
claims for service connection.  As the RO has considered and 
complied with the VCAA, the Board may proceed with the 
adjudication of the appeal. 

Factual Background

Service medical records dated in June 1964 include complaints 
of left shoulder discomfort extending from the base of the 
left side of the neck over the left scapula.  On examination, 
there was no evidence of muscle spasm.  The assessment was 
left scapula neuritic pain.  Later service medical records 
show that the veteran complained of a one-month history of 
aching pain in his right knee in August 1969.  On 
examination, there was no swelling or instability.  The 
diagnosis was contusion versus small cartilage tear.  In July 
1972 the veteran complained of slight numbness of the right 
arm that had an acute onset and had persisted for four days.  
On examination there was no swelling of the right arm, and 
the strength and range of motion was good.  Tenderness was 
noted under the right deltoid.  The impression was 
questionable dorsal root compression of the cervical nerve 
secondary to cervical arthritis.  A follow-up examination 
that same month indicated there was shoulder pain with 
peripheral neuropathy and that the veteran had experienced a 
traumatic injury three months earlier.  The residual of the 
injury was a sore shoulder with deep pain below the right 
deltoid.  Numbness was noted in the whole arm, from the 
shoulder to fingers.  Motor skills were intact but decreased.  
For periods in July and August 1972 the veteran was found 
medically disqualified for flying due to shoulder strain.  In 
August 1972 the veteran had complete range of motion of his 
shoulder and there were no points of tenderness.  A 
consultation report that same month noted complaints of 
intermittent right shoulder pain and upper back pain for 2-3 
years.  X-rays of the right shoulder were negative, but 
degenerative changes were noted in the cervical spine.  The 
veteran also received seven physical therapy treatments for 
his shoulder in August 1972.  In a report of medical history 
dated in June 1973, the veteran indicated that he had a trick 
or locked knee, swollen or painful joints, and arthritis, 
rheumatism, or bursitis.  In the physician's summary, it was 
indicated that the veteran's painful shoulder, joints and 
arthritis referred to a strain of the right shoulder in July 
1972.  The veteran was treated with oral steroids and 
physical therapy, although he still had some discomfort.  The 
physician also noted that the veteran's complaint of a trick 
knee referred to crepitus of the right knee.  There was no 
known history of trauma and the pain resolved with knee 
exercises.  Upon additional evaluation x-rays of the 
veteran's right should and knee were within normal limits.  
The impression was doubtful torn meniscus and status post 
tendonitis.

Outpatient records dated from 1998 to 1999 from the 
Wilmington VA Medical Center (VAMC) do not contain any 
progress notes relevant to the veteran's knee or shoulder 
disorders.

Th veteran testified at a November 1999 personal hearing that 
there was no medical documentation of his disabilities from 
the time he retired from the service until the present time.  
He stated that both shoulders hurt in service with the right 
greater than the left.  The pain in his shoulders and right 
knee came and went.  When his knee was painful he wore a 
brace.  He never sought treatment because he was told in the 
military that there was nothing that could be done for him.  

The veteran underwent a VA examination in August 2000.  He 
gave a history of shoulder pain that originated in service 
and reoccurred off and on until the present time.  He 
experienced a clicking and catching sensation of the right 
knee with one episode of swelling in service.  Every few 
months he experienced an episode of pain and the feeling that 
his knee would give way.  Objectively, there was no crepitus 
on passive motion, no warmth, erythema and no tenderness.  
The ligaments were intact.  Regarding the shoulders, the 
examination was essentially normal, with only a slight loss 
of motion of the right shoulder on extension.  X-rays of the 
right knee revealed several slightly calcified loose bodies 
in the anterior aspect of the knee.  A whole body scan 
revealed increased uptake in the sternoclavicular joints. The 
impressions were chronic, mild rotator cuff tendinitis and 
intermittent episodes of right knee instability possibly due 
to loose bodies.

Outpatient records dated from 2000 to 2001 from the 
Wilmington VA Medical Center (VAMC) do not contain any 
progress notes relevant to the veteran's knee or shoulder 
disorders.

Analysis

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the appellant' s service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  

Bilateral Shoulder

The veteran contends the RO erred by failing to grant service 
connection for a bilateral shoulder disorder.  

The veteran asserts that he experienced pain in both 
shoulders during service.  Although left shoulder pain was 
noted on one occasion in 1964, no other complaints were 
recorded, and it appears that the 1964 episode was acute and 
transitory.  

Although right shoulder pain was noted during service there 
is not sufficient evidence to show that it was a chronic 
condition.  For a two month period from July to August 1972 
the veteran had complaints of pain and received physical 
therapy and oral steroids.  Upon separation, x-rays of the 
right shoulder were within normal limits.  The impression at 
that time, which was status post tendonitis, indicates that 
tendonitis was a previous condition that was no longer 
evident or symptomatic.  

When there is insufficient evidence to support a finding that 
the veteran's condition was chronic in service then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  In the present case, 
there is no medical evidence to show any continuity of 
symptomatology and the veteran has admitted that there is 
none.  During a November 1999 personal hearing, he testified 
that he sought no treatment after service up to the present 
time.

An August 2000 VA examination report includes a diagnosis of 
chronic, mild rotator cuff tendonitis; however, none of the 
evidence of record links the current disorder to the episode 
of right shoulder pain in service.  A July 1999 SOC and 
correspondence dated in August 2000 informed the veteran of 
the need of such evidence, but none was ever provided or was 
even said to exist.

In sum, in the absence of a nexus linking the veteran's 
current right shoulder disorder to service and lacking 
evidence of a chronic left shoulder disorder in service or 
evidence of a disorder subsequent to service, the 
preponderance of the evidence is against a finding that the 
veteran has a bilateral shoulder that was incurred in 
service.  In this instance, the benefit of the doubt rule 
doctrine does not apply and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 491 (1990).

Right Knee

The veteran contends the RO erred by failing to grant service 
connection for a right knee disorder.

Service medical records show the veteran complained of right 
knee pain in August 1969.  The diagnosis was contusion versus 
small cartilage tear.  There is no mention of knee problems 
again until June 1973 when the veteran completed a medical 
history report that indicated he had a trick knee.  The 
physician noted that the veteran's complaint referred to 
crepitus of the right knee.  A June 1973 x-ray report taken 
at the time of his retirement medical examination revealed 
that the veteran's right knee was within normal limits.  Due 
to the scarcity of medical evidence pertaining to a right 
knee disorder in service there is little to support a finding 
that the right knee problem the veteran had in service was a 
chronic one.  When there is insufficient evidence to support 
a finding that the veteran's condition was chronic in service 
then a showing of continuity of symptomatology after service 
is required to support the claim.  Id.  In the present case, 
there is no medical evidence to show any continuity of 
symptomatology and the veteran has admitted that there is 
none.  During a November 1999 personal hearing, he testified 
that he sought no treatment after service up to the present 
time.  As a result, the earliest medical evidence of record 
is an August 2000 VA examination report that diagnosed right 
knee instability, which is not the same as the diagnosis that 
was given in service.

In sum, since there is no evidence of a chronic disorder in 
service or continuity of symptomatology after service, and 
the current diagnosis is different from the one given in 
service, the preponderance of the evidence is against a 
finding that the veteran's right knee disorder was incurred 
in service.  In this instance, the benefit of the doubt rule 
doctrine does not apply and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 491 (1990). 



ORDER

Entitlement to service connection for a bilateral shoulder 
disorder is denied.

Entitlement to service connection for a right knee disorder 
is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

